JOURNAL ENTRY and OPINION
In light of this Court's recent decision in Pisani v. Pisani
(Nov. 18, 1999), Cuyahoga App. No. 74799, unreported, in which we reversed the trial court's June 22, 1998 order declaring appellant Carol Pisani to be a vexatious litigator (R.C. 2323.52), we find that appellant's instant appeal challenging the trial court's denial of her application for leave to file a motion to modify is rendered moot as she is no longer required to obtain leave prior to filing such.
Appellant's appeal is hereby dismissed as moot.
It is ordered that appellee and appellant shall each pay their respective costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
 0'DONNELL, PJ., and ANNE L. KILBANIE, J., CONCUR.
______________________ JAMES M. PORTER, JUDGE